MEMORANDUM ***
Erika Isabel Avila, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeal’s (“BIA”) dismissal of her appeal from an Immigration Judge’s denial of her applications for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review for substantial evidence the BIA’s determination that Avila is not eligible for asylum. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812,117 L.Ed.2d 38 (1992). We deny the petition.
Based on Avila’s testimony and asylum application, substantial evidence supports the BIA’s determination that the guerillas approached her because of her secretarial and accounting skills, rather than because of any political opinion, actual or imputed. See Rivera-Moreno v. INS, 213 F.3d 481, 486-87 (9th Cir.2000). Accordingly, substantial evidence supports the BIA’s conclusion that Avila did not show a well-founded fear of future persecution on account of a prohibited ground. See Elias-Zacarias, 502 U.S. at 481, 112 S.Ct. 812; see also Lim v. INS, 224 F.3d 929, 936 (9th Cir.2000) (stating that “[tjhreats alone, without more, do not demonstrate past persecution.”).
Because Avila failed to establish eligibility for asylum, she necessarily failed to satisfy the more stringent standard for withholding of deportation. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).
Finally, contrary to Avila’s contention, the BIA provided an adequate statement of its reasons for denying her requested relief. See id. at 1430.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.